DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the amendment received on November 23, 2020:
Claims 1-4, 7-9, 14-17, 19-27 and 31 are pending;
The rejections set forth in the previous Office Action are withdrawn in light of the amendment and the Terminal Disclaimer filed on November 23, 2020.
Terminal Disclaimer
The terminal disclaimer filed on November 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,570,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4, 7-9, 14-17, 19-27 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and claims 2-4, 7-9, 14-17, 19, 21 and 23-24, all of which are dependent upon claim 1, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the powder of claim 1 comprising lithium-containing particles 60 microns or less and having the protective layer of claim 1 comprising the hydroxide layer on the surface of the lithium-containing particles and a first monolayer as recited therein, wherein the protective layer is configured to protect the particles from dissolution in an electrolyte when used at a positive electrode voltage of 4-7-4.9V against Li/Li+.
With respect to claim 20, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious battery claim 20 comprising the anode layer (comprising lithium titanium oxide particles), electrolyte and cathode layer, wherein the cathode layer comprise a protective layer and a plurality of lithium-containing particles (metal oxide or lithium metal phosphate) 60 microns or less and  wherein the protective layer comprises a hydroxide layer on the surface of the lithium-containing particles and a first monolayer as recited therein, wherein the protective layer is configured to protect the particles from dissolution in an electrolyte.
With respect to claim 22, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the powder of claim 22 comprising lithium-containing particles 60 microns or less and having a protective substantially covering the lithium containing particles, the protective layer comprising an atomic layer of metal atoms and an atomic layer of oxygen atoms both as recited therein, and wherein the atomic layer of metal atoms is obtained by a complete coverage of a metal providing reactant on the particle surfaces during a vapor phase reaction or adsorption process.
With respect to claims 25, and dependent claims 26-27, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the powder of claim 22 comprising lithium-containing particles 60 microns or less having an alkyl metal compound that is adsorbed to and/or reacted with the surfaces of the plurality of lithium-containing particles.
With respect to claim 31, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the powder of claim 31 comprising lithium-containing particles 60 microns having a protective layer wherein the protective layer comprises a hydroxide layer on the surface of the lithium-containing particles and a monolayer of metal oxide adsorbed to and/or reacted with the hydroxide layer, and wherein the protective layer is configured to protect the particles from dissolution in an electrolyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725